--------------------------------------------------------------------------------

GENERAL CONTINUING GUARANTY

     This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of May 16,
2011 is executed and delivered by NEXAIRA WIRELESS. INC., a Nevada corporation
(“Guarantor”), with an address at 6650 Lusk Boulevard, Suite B203 San Diego,
California 92121, in favor of CENTURIION CREDIT FUNDING LLC, a Delaware limited
liability company, with an address at 152 West 57th Street, 54th Floor, New
York, New York 10019, Attn: David Steinberg, as lender (together with its
successors and assigns, if any, “Lender”).

     WHEREAS, NEXAIRA, INC., a California corporation (the “Borrower”) and
Lender are, contemporaneously herewith, entering into that certain Loan and
Security Agreement of even date herewith (as amended, restated, modified,
renewed or extended from time to time, the “Loan Agreement”);

     WHEREAS, Guarantor is an affiliate of Borrower and, as such, will benefit
by virtue of the financial accommodations extended to Borrower by Lender; and

     WHEREAS, in order to induce Lender to enter into the Loan Agreement and the
other Loan Documents and to extend, at Lender’s sole discretion, the financial
accommodations to Borrower pursuant to the Loan Agreement, and in consideration
thereof, and in consideration of any loans or other financial accommodations
heretofore or hereafter extended by Lender to Borrower, pursuant to the Loan
Documents, Guarantor has agreed to guaranty the Guarantied Obligations.

     NOW, THEREFORE, in consideration of the foregoing, Guarantor, intending to
be legally bound, hereby agrees as follows:

     1. Definitions and Construction.

          (a) Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement.
The following terms, as used in this Guaranty, shall have the following
meanings:

          “Borrower” has the meaning set forth in the recitals to this Guaranty.

          “Loan Agreement” has the meaning set forth in the recitals to this
Guaranty.

          “Guarantied Obligations” means the Obligations now or hereafter
existing under any Loan Document of every kind and nature, whether joint or
several, due or to become due, absolute or contingent, now existing or hereafter
arising, and whether for principal, interest (including all interest that
accrues after the commencement of any Insolvency Proceeding irrespective of
whether a claim therefor is allowed or allowable in such case or proceeding),
fees, costs, expenses or otherwise, and any and all expenses (including counsel
fees and expenses) incurred by Lender in enforcing, protecting, preserving or
defending any rights under this Guaranty. Without limiting the generality of the
foregoing, Guarantied Obligations shall include all amounts that constitute part
of the Guarantied Obligations and would be owed by Borrower to Lender under any
Loan Document but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
Borrower or any other guarantor.

1

--------------------------------------------------------------------------------

          “Guarantor” has the meaning set forth in the preamble to this
Guaranty.

          “Guaranty” has the meaning set forth in the preamble to this Guaranty.

          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of title 11 of the United States Code, as in
effect from time to time, or under any other state or federal bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement of other similar relief.

          “Lender” has the meaning set forth in the preamble to this Guaranty.

          “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

          “Voidable Transfer” has the meaning set forth in Section 10 of this
Guaranty.

          (b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty. Section, subsection, clause, schedule, and exhibit references
herein are to this Guaranty unless otherwise specified. Any reference in this
Guaranty to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein or in the Loan Agreement). Neither
this Guaranty nor any uncertainty or ambiguity herein shall be construed or
resolved against Lender, whether under any rule of construction or otherwise. On
the contrary, this Guaranty has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of Guarantor and Lender. Any
reference herein to the satisfaction or payment in full of the Guarantied
Obligations shall mean the indefeasible payment in full in cash of all
Guarantied Obligations and the full and final termination of the Loan Agreement.
Any reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns. Any requirement of a writing contained herein
shall be satisfied by the transmission of a Record and any Record transmitted
shall constitute a representation and warranty as to the accuracy and
completeness of the information contained therein. The captions and headings are
for convenience of reference only and shall not affect the construction of this
Guaranty.

2

--------------------------------------------------------------------------------

     2. Representations and Warranties. The Guarantor represents and warrants
that:

          (a) The Guarantor’s execution and performance of this Guaranty shall
not (i) violate or result in a default or breach (immediately or with the
passage of time) under any contract, agreement or instrument to which the
Guarantor is a party, or by which the Guarantor is bound, (ii) violate or result
in a default or breach under any order, decree, award, injunction, judgment,
law, regulation or rule, (iii) cause or result in the imposition or creation of
any lien upon any property of the Guarantor, or (iv) violate or result in a
breach of the articles of incorporation or by-laws of the Guarantor.

          (b) The Guarantor has the full power and authority to enter into and
perform under this Guaranty, which has been authorized by all necessary
corporate or company action, as applicable, on behalf of the Guarantor.

          (c) No consent, license or approval of, or filing or registration
with, any governmental authority is necessary for the execution and performance
hereof by the Guarantor.

          (d) This Guaranty constitutes the valid and binding obligation of the
Guarantor enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

          (e) This Guaranty promotes and furthers the business and interests of
the Guarantor and the creation of the obligations hereunder will result in
direct financial benefit to the Guarantor.

     3. Guarantied Obligations. Guarantor hereby jointly and severally with any
other guarantor of the Guarantied Obligations, irrevocably and unconditionally
guaranties and becomes surety to Lender, as and for its own debt, until the
final and indefeasible payment in full thereof, in cash, has been made, (a) the
due and punctual payment of the Guarantied Obligations, when and as the same
shall become due and payable, whether at maturity, pursuant to a mandatory
prepayment requirement, by acceleration, or otherwise to be made in United
States Dollars in immediately available funds; it being the intent of Guarantor
that the guaranty set forth herein shall be a guaranty of payment and not a
guaranty of collection; and (b) the punctual and faithful performance, keeping,
observance, and fulfillment by Borrower and each other guarantor of the
Guarantied Obligations of all of the agreements, conditions, covenants, and
obligations of such Persons contained in the Loan Agreement and under each of
the other Loan Documents.

     4. Continuing Guaranty. This Guaranty includes, but is not limited to,
Guarantied Obligations arising under successive transactions continuing,
compromising, extending, increasing, modifying, releasing, or renewing the
Guarantied Obligations, changing the interest rate, payment terms, or other
terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, Guarantor hereby waives any
right to revoke this Guaranty as to future Guarantied Obligations. If such a
revocation is effective notwithstanding the foregoing waiver, Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Lender, (b) no such revocation shall
apply to any Guarantied Obligations in existence on the date of receipt by
Lender of such written notice (including any subsequent continuation, extension,
or renewal thereof, or change in the interest rate, payment terms, or other
terms and conditions thereof), (c) no such revocation shall apply to any
Guarantied Obligations made or created after such date to the extent made or
created pursuant to a legally binding agreement of Lender in existence on the
date of such revocation, (d) no payment by Guarantor, Borrower, or from any
other source, prior to the date of Lender’s receipt of written notice of such
revocation shall reduce the maximum obligation of Guarantor hereunder, and (e)
any payment by Borrower or from any source other than Guarantor subsequent to
the date of such revocation shall first be applied to that portion of the
Guarantied Obligations as to which the revocation is effective and which are
not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantor hereunder.

3

--------------------------------------------------------------------------------

     5. Performance Under this Guaranty. In the event that Borrower or any other
guarantor fails to make any payment or prepayment of any Guarantied Obligations,
on the due date thereof, or if Borrower or any other guarantor shall fail to
perform, keep, observe, or fulfill any other obligation referred to in clause
(b) of Section 3 of this Guaranty in the manner provided in the Loan Agreement
or any other Loan Document, Guarantor immediately shall cause, as applicable,
such payment or prepayment in respect of the Guarantied Obligations to be made
or such obligation to be performed, kept, observed, or fulfilled.

     6. Primary Obligations. This Guaranty is a primary and original obligation
of Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, unlimited and continuing guaranty of payment and
performance which shall remain in full force and effect without respect to
future changes in conditions. Guarantor hereby agrees that it is directly,
jointly and severally with any other guarantor of the Guarantied Obligations,
liable to Lender, that the obligations of Guarantor hereunder are independent of
the obligations of Borrower or any other guarantor, and that a separate action
may be brought against Guarantor, whether such action is brought against
Borrower or any other guarantor or whether Borrower or any other guarantor is
joined in such action. Guarantor hereby agrees that its liability hereunder
shall be immediate and shall not be contingent upon the exercise or enforcement
by Lender of whatever remedies they may have against Borrower or any other
guarantor, or the enforcement of any lien or realization upon any security by
any member of Lender. Guarantor hereby agrees that any release which may be
given by Lender to Borrower or any other guarantor, or with respect to any
property or asset subject to a Lien, shall not release Guarantor. Guarantor
consents and agrees that Lender shall not be under any obligation to marshal any
property or assets of Borrower or any other guarantor in favor of Guarantor, or
against or in payment of any or all of the Guarantied Obligations.

     7. Waivers.

          (a) To the fullest extent permitted by applicable law, Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under the Loan Agreement, or the
creation, existence or modification of any Guarantied Obligations; (iii) notice
of the amount of the Guarantied Obligations, subject, however, to Guarantor’s
right to make inquiry of Lender to ascertain the amount of the Guarantied
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of Borrower or of any other fact that might increase
Guarantor’s risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any instrument among the Loan Documents; (vi)
notice of any nonpayment, Default or Event of Default under any of the Loan
Documents; (vii) notice of demand or taking of any action by Lender under the
Loan Documents; and (viii) all other notices (except if such notice is
specifically required to be given to Guarantor under this Guaranty or any other
Loan Documents to which Guarantor is a party) and demands to which Guarantor
might otherwise be entitled.

4

--------------------------------------------------------------------------------

          (b) To the fullest extent permitted by applicable law, Guarantor
hereby waives the right by statute or otherwise to require Lender to institute
suit against Borrower or any other guarantor or to exhaust any rights and
remedies which Lender has or may have against Borrower or any other guarantor.
In this regard, Guarantor agrees that it is bound to the payment or prepayment
of each and all Guarantied Obligations, whether now existing or hereafter
arising, as fully as if the Guarantied Obligations were directly owing to Lender
by Guarantor. Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guarantied
Obligations have been fully and finally performed and indefeasibly paid in full
in cash, to the extent of any such payment) of Borrower or any other guarantor
or by reason of the cessation from any cause whatsoever of the liability of
Borrower or any other guarantor in respect thereof.

          (c) To the fullest extent permitted by applicable law, Guarantor
hereby waives: (i) any right to assert against Lender any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against Borrower or any other guarantor or other party
liable to Lender; (ii) any defense, set-off, counterclaim, or claim, of any kind
or nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (iii) any right or defense arising by
reason of any claim or defense based upon an election of remedies by Lender
including any defense based upon an election of remedies by Lender; (iv) the
benefit of any statute of limitations affecting Guarantor’s liability hereunder
or the enforcement thereof, and any act which shall defer or delay the operation
of any statute of limitations applicable to the Guarantied Obligations shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to Guarantor’s liability hereunder; (v) any defense based upon any
act or omission of Borrower or any other Person that directly or indirectly
results in the discharge or release of Borrower or any other Person or any of
the Guarantied Obligations or any security therefor; and (vi) all other rights
and defenses the assertion or exercise of which would in any way diminish the
liability of Guarantor hereunder.

          (d) Until the Guarantied Obligations have been paid in full in cash,
(i) Guarantor hereby waives any right of subrogation Guarantor has or may have
as against Borrower or any other guarantor with respect to the Guarantied
Obligations; (ii) in addition, Guarantor hereby waives any right to proceed
against Borrower or any other Person, now or hereafter, for contribution,
indemnity, reimbursement, or any other suretyship rights and claims
(irrespective of whether direct or indirect, liquidated or contingent), with
respect to the Guarantied Obligations; and (iii) in addition, Guarantor also
hereby waives any right to proceed or to seek recourse against or with respect
to any property or asset of Borrower or any other guarantor. Any payments
received by Guarantor in violation of this Section shall be held in trust for
and immediately remitted to Lender.

5

--------------------------------------------------------------------------------

          (e) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES
ARISING OUT OF AN ELECTION OF REMEDIES BY LENDER, EVEN THOUGH SUCH ELECTION OF
REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE
GUARANTIED OBLIGATIONS, HAS DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST BORROWER BY THE OPERATION OF APPLICABLE LAW.

          (f) Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, Guarantor hereby also agrees to the
following waivers:

               (i) Lender’s right to enforce this Guaranty is absolute and is
not contingent upon the genuineness, validity, enforceability or voidability of
the Guarantied Obligations, the Loan Documents or rights in any property pledged
by any Person. Guarantor agrees that Lender’s rights under this Guaranty shall
be enforceable even if Borrower or any other guarantor has no liability at the
time of execution of the Loan Documents or the Guarantied Obligations are
unenforceable in whole or in part, or Borrower or any other guarantor ceases to
be liable with respect to all or any portion of the Guarantied Obligations.

               (ii) Guarantor agrees that Lender’s rights under the Loan
Documents will remain enforceable even if the amount secured by the Loan
Documents is larger in amount and more burdensome than that for which Borrower
or any other guarantor is responsible. The enforceability of this Guaranty
against Guarantor shall continue until all sums due under the Loan Documents
have been paid in full and shall not be limited or affected in any way by any
impairment or any diminution or loss of value of any security or collateral for
the Obligations, from whatever cause, the failure of any security interest in
any such security or collateral or any disability or other defense of Borrower,
any other guarantor, Guarantor of collateral for any person’s obligations to
Lender or any other person in connection with the Loan Documents.

               (iii) Guarantor waives the right to require Lender to (A) proceed
against Borrower, any other guarantor of Borrower’s obligations under any Loan
Document, any other guarantor of collateral for any person’s obligations to
Lender or any other person in connection with the Guarantied Obligations, (B)
proceed against or exhaust any other security or collateral Lender may hold, or
(C) pursue any other right or remedy for Guarantor’s benefit, and agrees that
Lender may exercise its right under this Guaranty without taking any action
against Borrower, any other guarantor of Borrower’s obligations under the Loan
Documents, any other guarantor of collateral for any person’s obligations to
Lender or any other person in connection with the Guarantied Obligations, and
without proceeding against or exhausting any security or collateral Lender
holds.

     8. Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Lender may, by action or inaction, compromise or settle, shorten or
extend the maturity date of the Obligations or any other period of duration or
the time for the payment or prepayment of the Obligations, or discharge the
performance of the Obligations, or may refuse to enforce the Obligations, or
otherwise elect not to enforce the Obligations, or may, by action or inaction,
release all or any one or more parties to, any one or more of the terms and
provisions of the Loan Agreement or any of the other Loan Documents or may grant
other indulgences to Borrower or any other guarantor in respect thereof, or may
amend or modify in any manner and at any time (or from time to time) any one or
more of the Obligations, the Loan Agreement or any other Loan Document
(including any increase or decrease in the principal amount of any Obligations
or the interest, fees or other amounts that may accrue from time to time in
respect thereof), or may, by action or inaction, release or substitute Borrower
or Guarantor of the Guarantied Obligations, or may enforce, exchange, release,
or waive, by action or inaction, any security for the Guarantied Obligations or
any other guaranty of the Guarantied Obligations, or any portion thereof.

6

--------------------------------------------------------------------------------

     9. No Election. Lender shall have the right to seek recourse against
Guarantor to the fullest extent provided for herein and no election by Lender to
proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of Lender’s right to proceed in any other
form of action or proceeding or against other parties unless Lender has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Lender under any
document or instrument evidencing the Guarantied Obligations shall serve to
diminish the liability of Guarantor under this Guaranty except to the extent
that Lender finally and unconditionally shall have realized indefeasible payment
in full of the Guarantied Obligations by such action or proceeding.

     10. Revival and Reinstatement. If the incurrence or payment of the
Guarantied Obligations or the obligations of any Loan Party under the Loan
Documents or the transfer by any Loan Party to Lender of any property of any
Loan Party should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

     11. Financial Condition. Guarantor represents and warrants to Lender that
it is currently informed of the financial condition of Borrower and the other
guarantors of the Guarantied Obligations and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Guarantied Obligations. Guarantor further represents and warrants to Lender that
it has read and understands the terms and conditions of the Loan Agreement and
each other Loan Document. Guarantor hereby covenants that it will continue to
keep itself informed of Borrower’s financial condition, the financial condition
of other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Guarantied Obligations. Guarantor
further covenants that it waives any defense in connection with Guarantor’s
failure to receive or examine at any time the Loan Documents or any amendments,
supplements, restatements or replacements therefor.

     12. Payments; Application. All payments to be made hereunder by Guarantor
shall be made in United States Dollars, in immediately available funds, and
without deduction (whether for taxes or otherwise) or offset and shall be
applied to the Guarantied Obligations in accordance with the terms of the Loan
Agreement.

7

--------------------------------------------------------------------------------

     13. Attorneys Fees and Costs. Guarantor agrees to pay, on demand, all
attorneys fees and all other costs and expenses which may be incurred by Lender
in connection with the enforcement of this Guaranty or in any way arising out
of, or consequential to, the protection, assertion, or enforcement of the
Guarantied Obligations (or any security therefor), irrespective of whether suit
is brought.

     14. Notices. All notices and other communications hereunder to Lender shall
be in writing and shall be mailed, sent, or delivered in accordance Section 8.7
of the Loan Agreement. All notices and other communications hereunder to
Guarantor shall be in writing and shall be mailed, sent, or delivered to
Guarantor’s address set forth in the preamble to this Guaranty in accordance
with Section 8.7 of the Loan Agreement.

     15. Cumulative Remedies. No remedy under this Guaranty, under the Loan
Agreement, or any other Loan Document is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given under this Guaranty, under the Loan Agreement, or any
other Loan Document, and those provided by law. No delay or omission by Lender
to exercise any right under this Guaranty shall impair any such right nor be
construed to be a waiver thereof. No failure on the part of Lender to exercise,
and no delay in exercising, any right under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Guaranty preclude any other or further exercise thereof or the exercise of any
other right.

     16. Severability of Provisions. If any provision of this Guaranty is held
to be illegal, invalid, or unenforceable, such provision shall be fully
severable, and the remaining provisions of this Guaranty shall remain in full
force and effect and shall not be affected thereby.

     17. Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement between Guarantor and Lender pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by Guarantor and Lender. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar, right or
default or otherwise prejudice the rights and remedies hereunder.

     18. Successors and Assigns. This Guaranty shall be binding upon Guarantor
and its successors and assigns and shall inure to the benefit of the successors
and assigns of Lender; provided, however, that Guarantor shall not assign this
Guaranty or delegate any of its duties hereunder without Lender’s prior written
consent and any unconsented assignment shall be absolutely null and void. In the
event of any assignment, participation, or other transfer of rights by Lender,
the rights and benefits herein conferred upon Lender shall automatically extend
to and be vested in such assignee or other transferee.

8

--------------------------------------------------------------------------------

     19. No Third Party Beneficiary. This Guaranty is solely for the benefit of
Lender and each of its successors and assigns and may not be relied on by any
other Person.

     20. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

          (a) THIS GUARANTY AND ALL MATTERS RELATING HERETO AND ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

          (b) GUARANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW YORK, AND
IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY, THE OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS, OR ANY OF THEM, SHALL BE LITIGATED IN SUCH
COURTS. GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY, THE
OTHER LOAN DOCUMENTS AND THE OBLIGATIONS, OR ANY OF THEM. IF GUARANTOR IS, OR IN
THE FUTURE BECOMES, A NONRESIDENT OF THE STATE OF NEW YORK, GUARANTOR HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE UPON SUCH PERSON BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, OR BY NATIONALLY RECOGNIZED OVERNIGHT COURIER DIRECTED TO
SUCH PERSON, AT SUCH PERSON’S ADDRESS AS SET FORTH IN THE PREAMBLE OF THIS
GUARANTY OR AS MOST RECENTLY NOTIFIED BY SUCH PERSON IN WRITING PURSUANT TO
SECTION 8.6 OF THE LOAN AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE FOUR (4)
BUSINESS DAYS AND TWO (2) BUSINESS DAYS, RESPECTIVELY, AFTER THE SAME HAS BEEN
POSTED AS AFORESAID.

          (c) GUARANTOR AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVES
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS GUARANTY OR THE OTHER LOAN DOCUMENTS OR THE
OBLIGATIONS. GUARANTOR AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS GUARANTY AND
THE OTHER LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN
THEIR RELATED FUTURE DEALINGS. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY
AND VOLUNTARILY WAIVES THEIR RESPECTIVE JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

9

--------------------------------------------------------------------------------

     21. Electronic Execution. The delivery of a facsimile or electronic copy of
an executed counterpart of this Guaranty shall be deemed to be valid execution
and delivery of this Guaranty.

[SIGNATURE PAGE FOLLOWS]

10

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Guaranty as of the date first written above.

  NEXAIRA WIRELESS INC.               By:       Name:     Title:

[SIGNATURE PAGE TO GUARANTY]

S-1

--------------------------------------------------------------------------------